VICKERY, J,
The record shows that this piece of property, the homestead was worth something over $30,000 and that there was a mortgage upon it of about $12,000, leaving an equity of some $20,000, but it was a homstead. The record also shows that there was not enough personal property to pay all the debts of Theresa Hart with the mortgage included, but it also shows that there was a farm in Cuyahoga County that was worth more than enough to pay all the debts including the mortgage upon the homestead and leave something for the heirs besides.
Now with that in mind we come to Item four of the will which is as follows:
“I bequeath to my beloved children, Clara V. Keeley, my daughter now living in Akron, Ohio, William J. Hart, James P. Hart, Thomas Hart, Louis E. Hart, Agnes Hart and my grandson Robert W). Hart, son of my deceased son Ignatius Hart, all of my property real and personal wheresoever the same may be situated, each to take share and share alike subject to the life interest of my husband as contained in *581bequest No. 2 and subject to all of the conditions therein provided for.”
Now it is claimed that this provision of the will is in a measure inconsistent with Item two; that is, that is gives the property after the personal property has been used for the payment of debts, and after excluding property in Item three, to these various children and the grandson named in Item four of the will as a specific devise. Taking this whole will together, it seems to us that Item four of this will, although it does not use the terms, is nothing more than a residuary clause. Of course if there was not enough property to pay the debts including the mortgage, then the other debts would have to be paid first, and Agnes would have to bear the balance or all of the mortgage if necessary, but the record in this case, as already pointed out, shows a different state of facts with relation to the extent of the estate.
We think the authorities all hold that as against a residuary clause in a will the property devised with a mortgage upon it when there has been a provision that all the debts be paid, the taker of that mortgaged property takes it free from the mortgage and the mortgage is a. debt chargeable to the estate. Now our construction of the .fourth item in this will is that it amounts only to a residuary clause in the will.
The judgment of the Court of Common Pleas, therefore, was right and the same will be affirmed.
(Sullivan, P.J. and Levine, J., concur.)